Exhibit 10(s)
 
AMERICAN ELECTRIC POWER SERVICE CORPORATION


CHANGE IN CONTROL AGREEMENT


As Revised Effective January 1, 2013


Whereas, American Electric Power Service Corporation, a New York corporation,
including any of its subsidiary companies, divisions, organizations, or
affiliated entities (collectively referred to as “AEPSC”) considers it essential
to its best interests and the best interests of the shareholders of the American
Electric Power Company, Inc., a New York corporation, (hereinafter referred to
as “Corporation”) to foster the continued employment of key management
personnel; and


Whereas, the uncertainty attendant to a Change In Control of the Corporation may
result in the departure or distraction of management personnel to the detriment
of AEPSC and the shareholders of the Corporation; and


Whereas, the Board of the Corporation has determined that steps should be taken
to reinforce and encourage the continued attention and dedication of members of
AEPSC’s management to their assigned duties in the event of a Change In Control
of the Corporation; and


Whereas, AEPSC therefore previously established the American Electric Power
Service Corporation Change In Control Agreement (the “Agreement”), the most
recent version of which was set forth in a document dated effective January 1,
2012; and


Whereas, the Human Resources Committee of the Board of the Corporation has a
long-standing policy directing that tax gross-up provisions be phased out of
employee agreements and benefit plans and, pursuant to this policy, has directed
that, as a condition of any promotion on or after January 1, 2012, Grandfathered
Executives entitled to the tax-gross-up described in Section 3.4 shall lose such
status;


Now, Therefore, AEPSC hereby amends the Agreement in its entirety.




ARTICLE I
DEFINITIONS


As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.


(a)  “Anniversary Date” means January 1 of each Calendar Year.


(b)  “Annual Compensation” means the sum of the Executive’s Annual Salary and
the Executive’s Target Annual Incentive.


 
 

--------------------------------------------------------------------------------

 
(c)  “Annual Salary” means the Executive’s regular annual base salary
immediately prior to the Executive’s Termination of employment, including
compensation converted to other benefits under a flexible pay arrangement
maintained by AEPSC or deferred pursuant to a written plan or agreement with
AEPSC, but excluding sign-on bonuses, allowances and compensation paid or
payable under any of AEPSC’s long-term or short-term incentive plans or any
similar payments, and any salary lump sum amount paid in lieu of or in addition
to a base wage or salary increase.


(d)  “Board” means the Board of Directors of American Electric Power Company,
Inc.


(e)  “Calendar Year” means the twelve (12) month period commencing each January
1 and ending each December 31.


(f)  “Cause” shall mean


(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with AEPSC (other than any such failure as reasonably and
consistently determined by the Board to have resulted from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Board or an elected officer of AEPSC which
specifically identifies the manner in which the Board or the elected officer
believes that the Executive has not substantially performed the Executive’s
duties, or


(ii) the willful conduct or omission by the Executive, which the Board
determines to be illegal or gross misconduct that is demonstrably injurious to
AEPSC or the Corporation; or a breach of the Executive’s fiduciary duty to AEPSC
or the Corporation, as determined by the Board.


For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of AEPSC or the
Corporation.  Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board or upon the advice of counsel for AEPSC
or the Corporation, shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of AEPSC or the
Corporation


(g)  “Change In Control” of the Corporation shall be deemed to have occurred if
and as of such date that (i) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934 (“Exchange
Act”)), other than AEPSC, any company owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation or a trustee or other fiduciary holding
securities under an employee benefit plan of the Corporation, becomes the
“beneficial owner” (as defined in Rule 13d-3 under
 
 
2

--------------------------------------------------------------------------------

 
the Exchange Act), directly or indirectly, of more than one third of the then
outstanding voting stock of the Corporation; or (ii) the consummation of a
merger or consolidation of the Corporation with any other entity, other than a
merger or consolidation which would result in the voting securities of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least two-thirds of the total voting power represented
by the voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation; or (iii) the consummation of the
complete liquidation of the Corporation or the sale or disposition by the
Corporation (in one transaction or a series of transactions) of all or
substantially all of the Corporation’s assets.


(h)  “CIC Multiple” means a factor of (i) two and ninety-nine one-hundredths
(2.99) with respect to the Chief Executive Officer of American Electric Power
Service Corporation and such other Executives who are nominated for such factor
by the Chief Executive Officer of American Electric Power Service Corporation
and approved by the Human Resources Committee of the Board of the Corporation;
or (ii) two (2.00) with respect to all other Executives.


(i)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(j)  “Commencement Date” means January 1, 2012, which shall be the beginning
date of the term of this Agreement.


(k)  “Disability” means the Executive’s total and permanent disability as
defined in AEPSC’s long-term disability plan covering the Executive immediately
prior to the Change In Control.


(l)  “Executive” means an employee of AEPSC or the Corporation who is designated
by AEPSC and approved by the Human Resources Committee of the Board of the
Corporation as an employee entitled to benefits, if any, under the terms of this
Agreement.  References in this agreement to the Executive shall be construed to
include a Grandfathered Executive.


(m)  “Good Reason” means


(1) an adverse change in the Executive’s status, duties or responsibilities as
an executive of AEPSC as in effect immediately prior to the Change In Control;


(2) failure of AEPSC to pay or provide the Executive in a timely fashion the
salary or benefits to which the Executive is entitled under any employment
agreement between AEPSC and the Executive in effect on the date of the Change In
Control, or under any benefit plans or policies in which the Executive was
participating at the time of the Change In Control;


 
3

--------------------------------------------------------------------------------

 
(3) the reduction of the Executive’s base salary as in effect on the date of the
Change In Control;


(4) the taking of any action by AEPSC (including the elimination of a plan
without providing substitutes therefor, the reduction of the Executive’s awards
thereunder or failure to continue the Executive’s participation therein) that
would substantially diminish the aggregate projected value of the Executive’s
awards or benefits under AEPSC’s benefit plans or policies in which the
Executive was participating at the time of the Change In Control; provided,
however, that the diminishment of such awards or benefits that apply to other
groups of employees of AEPSC in addition to Executives covered by this or a
similar agreement shall be disregarded;


(5) a failure by AEPSC or the Corporation to obtain from any successor the
assent to this Agreement contemplated by Article IV hereof; or


(6) the relocation, without the Executive’s prior approval, of the office at
which the Executive is to perform services on behalf of AEPSC to a location more
than fifty (50) miles from its location immediately prior to the Change In
Control.


Any circumstance described in this Article I(m) shall constitute Good Reason
even if such circumstance would not constitute a breach by AEPSC of the terms of
an employment agreement between AEPSC and the Executive in effect on the date of
the Change In Control.  However, such circumstance shall not constitute Good
Reason unless (i) within ninety (90) days of the initial existence of such
circumstance, the Executive shall have given AEPSC written notice of such
circumstance, and (ii) AEPSC shall have failed to remedy such circumstance
within thirty (30) days after its receipt of such notice.  Such written notice
to be provided by the Executive to AEPSC shall specify (A) the effective date
for the Executive’s proposed Termination of employment (provided that such
effective date may not precede the expiration of the period for AEPSC’s
opportunity to remedy), (B) reasonable detail of the facts and circumstances
claimed to provide the basis for Termination, and (C) the Executive’s belief
that such facts and circumstance would constitute Good Reason for purposes of
this Agreement.  The Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstances
constituting Good Reason hereunder.

 
4

--------------------------------------------------------------------------------

 





(n)  “Grandfathered Executive” means an individual who became an Executive [as
defined in Article I(l), taking into account this Agreement and  any agreement
considered by the Human Resources Committee of the Board of the Corporation to
be a predecessor to this Agreement] prior to October 1, 2009, and who
continuously has remained such an Executive until becoming entitled to benefits
set forth in this Agreement, unless such Executive either (i) is promoted to a
higher salary grade effective on or after January 1, 2012 (without regard to
whether the Executive's job title or duties changes) or (ii) otherwise has
agreed to waive “Grandfathered Executive” status.


(o)  “Qualifying Termination” shall mean following a Change In Control and
during the term of this Agreement the Executive’s employment is Terminated for
any reason excluding (i) the Executive’s death, (ii) the Executive’s Disability,
(iii) the exhaustion of the Executive’s benefits under the terms of an
applicable AEPSC sick pay plan or long-term disability plan (other than by
reason of the amendment or termination of such a plan), (iv) the Executive’s
Retirement, (v) by AEPSC for Cause or (vi) by the Executive without Good
Reason.  In addition, a Qualifying Termination shall be deemed to have occurred
if, prior to a Change In Control, the Executive’s employment was Terminated
during the term of this Agreement (A) by AEPSC without Cause, or (B) by the
Executive based on events or circumstances that would constitute Good Reason if
a Change in Control had occurred, in either case, (x) at the request of a person
who has entered into an agreement with AEPSC or the Corporation, the
consummation of which would constitute a Change In Control or (y) otherwise in
connection with, as a result of or in anticipation of a Change In Control.  For
purposes of this Article I(o), (1) the mere act of approving a Change In Control
agreement shall not in and of itself be deemed to constitute an event or
circumstance in anticipation of a Change In Control, and (2) if an Executive’s
level of services decreases to 50% or less of the average level of service
performed during the previous 36-month period but does not completely end, such
decrease shall not, of itself, be considered a Qualifying Termination, but may,
under appropriate circumstance be taken into account in determining whether the
Executive has Good Reason for Terminating employment, provided that if the
Executive fails to establish that such decrease constitutes Good Reason for
purposes of this Agreement, any subsequent termination of the Executive’s
employment shall not be considered a Qualifying Termination.


(p)  “Retirement” shall mean an Executive’s voluntary Termination of employment
after attainment of age 55 with five or more years of service with AEPSC without
Good Reason.


(q)  “Target Annual Incentive” shall mean the award that the Executive would
have received under the annual incentive compensation plan applicable to such
Executive for the year in which the Executive’s Termination occurs, if one
hundred percent (100%) of the annual target award has been earned.  Executives
not participating in an annual incentive compensation plan that has predefined
target levels will be treated as though
 
 
5

--------------------------------------------------------------------------------

 
they were participants in an annual incentive plan with such targets and will be
assigned the same annual target percent as their participating peers in a
comparable salary grade.


(r)  “Taxable Year” shall mean the taxable year of the Executive for federal
income tax purposes, unless the context clearly indicates that the taxable year
of a different taxpayer was intended.


(s)  “Termination” means those circumstances considered to be a separation from
service, determined in a manner consistent with the written policies adopted by
the HR Committee of the Corporation from time to time to the extent such
policies are consistent with the requirements imposed under Code Section
409A(a)(2)(A)(i).


(t)  “Triggering Event” shall mean the event that triggered the Qualifying
Termination (i.e., the Termination of the Executive’s employment or, if the
Qualifying Termination is specified in Article I(o)(A) or (B), the Change in
Control).




ARTICLE II
TERM OF AGREEMENT


2.1           The initial term of this Agreement shall be for the period
beginning on the Commencement Date and ending on the December 31 immediately
following the Commencement Date.  The term of this Agreement shall automatically
be extended for an additional Calendar Year on the first Anniversary Date
immediately following the initial term of this Agreement without further action
by AEPSC, and shall be automatically extended for an additional Calendar Year on
each succeeding Anniversary Date, unless AEPSC shall have served notice upon the
Executive at least thirty (30) days prior to such Anniversary Date of AEPSC’s
intention that this Agreement shall not be extended, provided, however, that if
a Change In Control of the Corporation shall occur during the term of this
Agreement, this Agreement shall terminate two years after the date the Change In
Control is completed.


2.2           If an employee is designated as an Executive after the
Commencement Date or after an Anniversary Date, the initial term of this
Agreement shall be for the period beginning on the date the employee is
designated as an Executive and ending on the December 31 immediately following.


2.3           Notwithstanding Section 2.1, the term of this Agreement shall end
upon any Termination of the Executive’s employment that is other than a
Qualifying Termination in connection with a Change In Control of the
Corporation.  For example, this Agreement shall terminate if the Executive’s
position is eliminated and the Executive’s employment is Terminated, other than
in connection with a Change In Control of the Corporation, (i) due to a
downsizing, consolidation or restructuring of AEPSC or of any other subsidiary
of the Corporation or (ii) due to the sale, disposition or divestiture of all or
a portion of AEPSC or of any other subsidiary of the Corporation.


 
6

--------------------------------------------------------------------------------

 


ARTICLE III
COMPENSATION UPON A QUALIFYING TERMINATION IN CONNECTION WITH A CHANGE IN
CONTROL


3.1           Except as otherwise provided in Section 3.3, upon a Qualifying
Termination, the Executive shall be under no further obligation to perform
services for AEPSC and shall be entitled to receive the following payments and
benefits:


 
(a)
As soon as practicable following the Executive’s date of Termination, AEPSC
shall make a lump sum cash payment to the Executive in an amount equal to the
sum of (1) the Executive’s Annual Salary through the date of Termination to the
extent not theretofore paid, (2) the product of (x) the current plan year’s
Target Annual Incentive and (y) a fraction, the numerator of which is the number
of days in such calendar year through the date of Termination, and the
denominator of which is 365, except that annual incentive plans which do not
have predetermined annual target awards for participants shall have their
pro-rated incentive compensation award for the current plan year paid as soon as
practicable, and (3) any accrued vacation pay that otherwise would be available
upon the Executive’s Termination of employment with AEPSC, in each case to the
extent not theretofore paid and in full satisfaction of the rights of the
Executive thereto; provided, however, in the case of a Qualifying Termination in
the circumstances specified in Article I(o)(B), payment of the amount described
in subsection (2) of this Section 3.1(a) shall not be made until immediately
after the Change in Control event or circumstance; and



 
(b)
If the Executive timely satisfies the conditions set forth in Section 3.3, AEPSC
shall make a lump sum cash payment to the Executive in an amount equal to the
CIC Multiple times the Executive’s Annual Compensation. If the Qualifying
Termination is specified in Article I(o) (A) or (B), no such lump sum payment
shall be made unless and until the Change in Control related to the Qualifying
Termination shall have occurred.  If any of the periods specified for timely
satisfaction of the conditions set forth in Section 3.3 shall end in a Taxable
Year that is different from the Taxable Year of the Triggering Event, the lump
sum payment specified in this paragraph (b) shall not be made until the Taxable
Year in which such period ends, provided that such payment shall be made no
later than the 15th day of the third month of that later Taxable Year.



3.2           The Executive shall be entitled to such outplacement services and
other non-cash severance or separation benefits as may then be available under
the terms of a plan or agreement to groups of employees of AEPSC in addition to
Executives who are covered under the terms of this or a similar agreement.  See
also section 3.3(b).  To the
 
 
7

--------------------------------------------------------------------------------

 
extent any benefits described in this Article III, Section 3.2 cannot be
provided pursuant to the appropriate plan or program maintained by AEPSC, AEPSC
shall provide such benefits outside such plan or program at no additional cost
to the Executive.

 
3.3           Notwithstanding the foregoing,


 
(a)
The severance payments and benefits provided under Sections 3.1(a)(2), 3.1(b),
3.2 and, if applicable, 3.4 hereof shall be conditioned upon the Executive
executing a release within the period specified therein, but in no event later
than sixty (60) days after the Triggering Event, in the form established by the
Corporation or by AEPSC, releasing the Corporation, AEPSC and their
shareholders, partners, officers, directors, employees and agents from any and
all claims and from any and all causes of action of kind or character, including
but not limited to all claims or causes of action arising out of Executive’s
employment with the Corporation or AEPSC or the termination of such employment.



 
(b)
The severance payments and benefits provided under Sections 3.1(a)(2), 3.1(b),
3.2 and, if applicable, 3.4 hereof shall be subject to, and conditioned upon,
the timely waiver of any other cash severance payment or other benefits provided
by AEPSC pursuant to any other severance agreement between AEPSC and the
Executive.  Such waiver shall not be considered timely unless received by AEPSC
within sixty (60) days after the Triggering Event. No amount shall be payable
under this Agreement to, or on behalf of the Executive, if the Executive elects
benefits under any other cash severance plan or program, or any other special
pay arrangement with respect to the termination of the Executive’s employment.



 
(c)
The Executive agrees that at all times following Termination, the Executive will
not, without the prior written consent of AEPSC or the Corporation, disclose to
any person, firm or corporation any “confidential information,” of AEPSC or the
Corporation which is now known to the Executive or which hereafter may become
known to the Executive as a result of the Executive’s employment or association
with AEPSC or the Corporation, unless such disclosure is required under the
terms of a valid and effective subpoena or order issued by a court or
governmental body; provided, however, that the foregoing shall not apply to
confidential information which becomes publicly disseminated by means other than
a breach of this provision.  It is recognized that damages in the event of
breach of this Section 3.3(c) by the Executive would be difficult, if not
impossible, to ascertain, and it is therefore agreed that AEPSC and the
Corporation, in addition to and without limiting any other remedy or right that
AEPSC or the Corporation may have, shall have the right to an injunction or
other equitable relief in any court of competent jurisdiction, enjoining any
such breach, and the Executive hereby waives any and all

 
 
 
 
8

--------------------------------------------------------------------------------

 



 
 
defenses the Executive may have on the ground of lack of jurisdiction or
competence of the court to grant such an injunction or other equitable
relief.  The existence of this right shall not preclude AEPSC or the Corporation
from pursuing any other rights or remedies at law or in equity which AEPSC or
the Corporation may have.

 
 
“Confidential information” shall mean any confidential, propriety and or trade
secret information, including, but not limited to, concepts, ideas, information
and materials relating to AEPSC or the Corporation, client records, client
lists, economic and financial analysis, financial data, customer contracts,
marketing plans, notes, memoranda, lists, books, correspondence, manuals,
reports or research, whether developed by AEPSC or the Corporation or developed
by the Executive acting alone or jointly with AEPSC or the Corporation while the
Executive was employed by AEPSC.



3.4           Notwithstanding anything to the contrary in this Agreement, but
subject to the requirements of Section 3.3, in the event that any payment or
distribution by AEPSC to or for the benefit of any Grandfathered Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (a "Payment"), would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (or any successor provision thereto) by reason of being “contingent on a
change in ownership or control” of the Corporation, within the meaning of
Section 280G of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax other than any such amount as may
become payable by the Grandfathered Executive by reason of Code Section 409A
(such excise tax, together with any such interest or penalties, are hereinafter
collectively referred to as the "Excise Tax"), and the aggregate total of such
Payments (the “Total Payments”) is determined to be an “excess parachute
payment” pursuant to Code Section 280G with the effect that the Grandfathered
Executive is liable for the payment of the Excise Tax.


 
(a)
If the Total Payments do not exceed 105% of the amount as would trigger the
Grandfathered Executive having any “parachute payment” as described in Code
Section 280G(b)(2), then, after taking into account any reduction in the Total
Payments provided by reason of Code Section 280G in such other plans,
arrangements or agreements, the cash payments provided in Section 3.2 of this
Agreement shall first be reduced, and the noncash payments and benefits shall
thereafter be reduced, to the extent necessary so that no portion of the Total
Payments is subject to the Excise Tax; provided, however, that the Grandfathered
Executive may elect (at any time prior to the payment of any Total Payment under
this Agreement) to have the noncash payments and benefits reduced (or
eliminated) prior to any reduction of the cash payments under this Agreement.



 
9

--------------------------------------------------------------------------------

 
 
(b)
If the Total Payments exceed 105% of the amount as would trigger the
Grandfathered Executive having any “parachute payment” as described in Code
Section 280G(b)(2), then, AEPSC shall pay to the Grandfathered Executive an
additional payment (a "Gross-up Payment") in an amount such that after payment
by the Grandfathered Executive of all taxes (including any interest or penalties
imposed with respect to such taxes, but excluding any such taxes, interest or
penalties as may be imposed on the Grandfathered Executive pursuant to Code
Section 409A), including any Excise Tax imposed on any Gross-up Payment, the
Grandfathered Executive retains an amount of the Gross-up Payment equal to the
Excise Tax imposed upon the Payments.



 
(c)
All determinations required to be made under this Section 3.4, including the
assumptions to be utilized in arriving at such determinations and whether an
Excise Tax is payable by the Grandfathered Executive and the amount of such
Excise Tax, shall be made by a nationally recognized tax preparation, financial
counseling or public accounting firm (the “Tax Firm”) that is experienced in
280G calculations and that is selected by AEPSC prior to the Change in
Control.  The Tax Firm shall be directed by AEPSC to submit its preliminary
determination and detailed supporting calculations to both AEPSC and the
Grandfathered Executive within 15 calendar days after the date of the
Grandfathered Executive’s Termination of employment, if applicable, and any
other such time or times as may be requested by AEPSC or the Grandfathered
Executive.  If the Tax Firm determines that Excise Tax would be payable by the
Grandfathered Executive if not for the applicability of Section 3.4(a), AEPSC
shall reduce the payments as described in said Section 3.4(a) in a manner
consistent with determinations made by the Tax Firm.  If the Tax Firm determines
that a Gross-up Payment to the Grandfathered Executive is triggered pursuant to
Section 3.4(b), AEPSC shall make the Gross-Up Payment attributable thereto.  If
the Tax Firm determines that no Excise Tax is payable by the Grandfathered
Executive, it shall, at the same time as it makes such determination, furnish
the Grandfathered Executive with an opinion that she has substantial authority
not to report any Excise Tax on her federal, state, local income or other tax
return.  All fees and expenses of the Tax Firm shall be paid by AEPSC in
connection with the calculations required by this section.



 
(d)
The federal, state and local income or other tax returns filed by the
Grandfathered Executive (or any filing made by a consolidated tax group, which
includes AEPSC) shall be prepared and filed on a consistent basis with the
determination of the Tax Firm with respect to the Excise Tax payable by the
Grandfathered Executive.  The Grandfathered Executive shall make proper payment
of the amount of any Excise Tax, and at the request of AEPSC, provide to AEPSC
true and correct copies (with any amendments) of her federal income tax return
as filed with the Internal

 
 
 
 
10

--------------------------------------------------------------------------------

 



 
 
Revenue and such other documents reasonably requested by AEPSC, evidencing such
payment.

 
 
(e)
The Grandfathered Executive shall notify AEPSC immediately in writing of any
claim by the Internal Revenue Service that, if successful, would require AEPSC
to make a Gross-up Payment (or a Gross-up Payment in excess of that, if any,
initially determined under Section 3.4(b)) within five days of the receipt of
such claim.  AEPSC shall notify the Grandfathered Executive in writing at least
five days prior to the due date of any response required with respect to such
claim, or such shorter time period following AEPSC's receipt of the notice, if
it plans to contest the claim.  If AEPSC decides to contest such claim, the
Grandfathered Executive shall cooperate fully with AEPSC in such action;
provided, however, AEPSC shall bear and pay directly or indirectly all costs and
expenses (including additional interest and penalties) incurred in connection
with such action and shall indemnify and hold the Grandfathered Executive
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of AEPSC's
action.  If the Grandfathered Executive receives a refund of any amount paid by
AEPSC with respect to such claim, the Grandfathered Executive shall promptly pay
to AEPSC (i) such refund and (ii) the amount of any Gross-up Payment associated
with such refund that is not included in the amount of such refund (such as
taxes other than federal taxes included in the Gross-up Payment).  If AEPSC
fails to timely notify the Grandfathered Executive whether it will contest such
claim or AEPSC determines not to contest such claim, then AEPSC shall
immediately pay to the Grandfathered Executive the portion of such claim, if
any, which it has not previously paid to the Grandfathered Executive as well as
the amount of any Gross-up Payment (calculated pursuant to Section 3.4)
associated with such payment but that has not otherwise been paid to the
Grandfathered Executive.



 
(f)
Unless otherwise required by this Agreement to be paid earlier, any Gross-up
Payment required under this Section 3.4 shall be paid no later than the end of
the Grandfathered Executive’s Taxable Year next following the Grandfathered
Executive’s Taxable Year in which the related taxes are remitted to the
applicable taxing authority.



3.5           The obligations of AEPSC to pay the benefits described in Sections
3.1, 3.2, and if applicable, 3.4, shall, subject to Section 3.3, be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
AEPSC may have against the Executive; provided, however, AEPSC shall comply with
and enforce obligations of AEPSC or the Executive under law determined by AEPSC
to be applicable, including any withholding in order to comply with a court
order.  In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the
 
 
11

--------------------------------------------------------------------------------

 
amounts payable to the Executive under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Executive as a result of employment by another employer.


3.6           Executive alone shall be liable for the payment of any and all tax
cost, incremental or otherwise, incurred by the Executive in connection with the
provision of any benefits described in this Agreement.  No provision of this
Agreement shall be interpreted to provide for the gross-up or other mitigation
of any amount payable or benefit provided to the Executive under the terms of
this Agreement as a result of such taxes, except to the extent specifically set
forth in Section 3.4.


3.7           Notwithstanding any provision of this Agreement to the contrary,
if the Executive is a “specified employee” (as determined with respect AEPSC for
purposes of Code Section 409A), the Executive shall not be entitled to any
payments of amounts determined to be nonqualified deferred compensation within
the meaning of Code Section 409A upon separation of service prior to the
earliest of (1) the date that is six months after the date of separation from
service for any reason other than death,  (2) the date of the Executive’s death,
or (3) such earlier time that would not cause the Executive to incur any excise
tax under Code Section 409A.




ARTICLE IV
SUCCESSOR TO CORPORATION


4.1           This Agreement shall bind any successor of AEPSC or the
Corporation, its assets or its businesses (whether direct or indirect, by
purchase, merger, consolidation or otherwise) in the same manner and to the same
extent that AEPSC or the Corporation would be obligated under this Agreement if
no succession had taken place.


4.2           In the case of any transaction in which a successor would not by
the foregoing provision or by operation of law be bound by this Agreement, AEPSC
and the Corporation shall require such successor expressly and unconditionally
to assume and agree to perform AEPSC’s and the Corporation’s obligations under
this Agreement, in the same manner and to the same extent that AEPSC and the
Corporation would be required to perform if no such succession had taken
place.  The term “Corporation,” as used in this Agreement, shall mean the
Corporation as hereinbefore defined and any successor or assignee to its
business or assets which by reason hereof becomes bound by this Agreement.




 
12

--------------------------------------------------------------------------------

 
ARTICLE V
MISCELLANEOUS


5.1           Any notices and all other communications provided for herein shall
be in writing and shall be deemed to have been duly given when delivered or
mailed, by certified or registered mail, return receipt requested, postage
prepaid addressed to AEPSC at its principal office and to the Executive at the
Executive’s residence or at such other addresses as AEPSC or the Executive shall
designate in writing.


5.2           Except to the extent otherwise provided in Article II (Term of
Agreement), no provision of this Agreement may be modified, waived or discharged
except in writing specifically referring to such provision and signed by either
AEPSC or the Executive against whom enforcement of such modification, waiver or
discharge is sought.  No waiver by either AEPSC or the Executive of the breach
of any condition or provision of this Agreement shall be deemed a waiver of any
other condition or provision at the same or any other time.


5.3           The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio.


5.4           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


5.5           This Agreement does not constitute a contract of employment or
impose on the Executive, AEPSC or the Corporation any obligation to retain the
Executive as an employee, to change the status of the Executive’s employment, or
to change AEPSC’s policies regarding the termination of employment.


5.6           If the Executive institutes any legal action in seeking to obtain
or enforce or is required to defend in any legal action the validity or
enforceability of, any right or benefit provided by this Agreement, AEPSC will
pay for all actual and reasonable legal fees and expenses incurred (as incurred)
by the Executive, regardless of the outcome of such action; provided, however,
that if such action instituted by the Executive is found by a court of competent
jurisdiction to be frivolous, the Executive shall not be entitled to legal fees
and expenses and shall be liable to AEPSC for amounts already paid for this
purpose.


5.7           If the Executive makes a written request alleging a right to
receive benefits under this Agreement or alleging a right to receive an
adjustment in benefits being paid under the Agreement, AEPSC shall treat it as a
claim for benefit.  All claims for benefit under the Agreement shall be sent to
the Human Resources Department of AEPSC and must be received within 30 days
after the Executive’s Termination of employment (or, if the Qualifying
Termination is specified in Article I(o)(A) or (B), within 30 days after the
Change in Control).  If AEPSC determines that the Executive who has claimed a
right to receive benefits, or different benefits, under the Agreement is not
entitled to receive all or
 
 
13

--------------------------------------------------------------------------------

 
any part of the benefits claimed, it will inform the Executive in writing of its
determination and the reasons therefor in terms calculated to be understood by
the Executive.  The notice will be sent within 90 days of the claim unless AEPSC
determines additional time, not exceeding 90 days, is needed.  The notice shall
make specific reference to the pertinent Agreement provisions on which the
denial is based, and describe any additional material or information, if any,
necessary for the Executive to perfect the claim and the reason any such
additional material or information is necessary.  Such notice shall, in
addition, inform the Executive what procedure the Executive should follow to
take advantage of the review procedures set forth below in the event the
Executive desires to contest the denial of the claim.  The Executive may within
90 days thereafter submit in writing to AEPSC a notice that the Executive
contests the denial of the claim by AEPSC and desires a further review.  AEPSC
shall within 60 days thereafter review the claim and authorize the Executive to
appear personally and review pertinent documents and submit issues and comments
relating to the claim to the persons responsible for making the determination on
behalf of AEPSC.  AEPSC will render its final decision with specific reasons
therefor in writing and will transmit it to the Executive within 60 days of the
written request for review, unless AEPSC determines additional time, not
exceeding 60 days, is needed, and so notifies the Executive.  If AEPSC fails to
respond to a claim filed in accordance with the foregoing within 60 days or any
such extended period, AEPSC shall be deemed to have denied the claim.


5.8           AEPSC intends that the design and administration of this Agreement
are intended to comply with the requirements of Code Section 409A to the extent
such section is effective and applicable to amounts that may become available
hereunder. However, no Executive, beneficiary or any other person shall have any
recourse against AEPSC, the Corporation, or any of their affiliates, employees,
agents, successors, assigns or other representatives if this condition is
determined not to be satisfied.


AEPSC has caused this Change In Control Agreement to be signed on behalf of all
participating employers as of the 29th day of November, 2012.



 

 
 
American Electric Power Service Corporation
     
By  /s/ Nicholas K. Akins
 
Nicholas K. Akins
 
President & CEO




 
14

--------------------------------------------------------------------------------

 
